Citation Nr: 1039086	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  03-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 4, 2002, 
specifically for the period from January 31, 2001, through 
January 3, 2002, for a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

In connection with his appeal the Veteran testified at a 
videoconference hearing in May 2005, and accepted such hearing in 
lieu of an in-person hearing before a Member of the Board.  See 
38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is 
associated with the claims files.

This matter was previously before the Board and adjudicated in a 
decision dated in July 2005.  In that decision, the Board denied 
the benefit currently sought on appeal, an effective date prior 
to January 4, 2002, for a 100 percent rating for service-
connected PTSD.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an Order 
dated in January 2007, the Court granted a joint motion of the 
parties and remanded this matter to the Board for compliance with 
the instructions in the joint motion.

In July 2008, the Board again denied the claim.  The Veteran 
thereupon filed an appeal with the Court.  

The Court issued a Memorandum Decision in March 2010 setting 
aside the Board's decision, and holding that the Board had failed 
to address the issue of substantial gainful employment and 
marginal employment in the year prior to the current effective 
date.  The Court remanded the issue to the Board for actions in 
compliance with the Memorandum Decision.  

The Board notes that the veteran submitted additional records 
subsequent to the February 2008 supplemental statement of the 
case, and he did not include a waiver of consideration of that 
evidence by the originating agency.  However, the Board has 
reviewed the records, consisting of several articles, and U.S. 
Army after action reports, all of which pertain to the Veteran's 
military service, and finds that the additional evidence is not 
pertinent to the issue of entitlement to an earlier effective 
date for a 100 percent rating for PTSD.  A remand for initial 
consideration of the evidence by the originating agency is 
therefore not necessary.

In the Memorandum Decision, while the Court directed VA to 
undertake examination and discussion of the evidence pertaining 
to the one year period prior to the currently assigned effective 
date, it pointed out that it did agree with the Board's finding 
that there was no possibility of an effective date back to 1999.  
Instead, it directed the Board to address the possibility of an 
effective date as early as January 31, 2001, based on the TDIU 
claim filed in January 2002.  As such, the Board will tailor its 
discussion accordingly.


FINDINGS OF FACT

1.  The Veteran reported in his VA form 21-8940, filed in January 
2002, that he worked full time, from 1987 to January 2002, for 
Nestle Transportation as a truck driver, earning $51,300.00 in 
the year 2001, which was the most he ever earned in one year.  

2.  The Veteran was engaged in substantially gainful employment 
in the year prior to the January 2002 TDIU claim, including the 
period from January 31, 2001, to January 3, 2002; he was not 
engaged in marginal employment during that year.  



CONCLUSION OF LAW

The proper effective date for the assignment of a 100 percent 
rating for PTSD is January 4, 2002.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.156(b), 3.157, 3.400, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date prior to January 4, 
2002, specifically for the period from January 31, 2001, through 
January 3, 2002, for the grant of a 100 percent rating for PTSD.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by a letter 
mailed in July 2007.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice, the 
originating agency readjudicated the claim based upon all 
evidence of record before the case was returned to the Board.  
There is no indication in the record or reason to believe that 
any ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records and records 
identified by the Veteran.  In addition, the Veteran was afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such date; 
otherwise, the effective date of the award is the later of the 
date of receipt of the claim or the date entitlement arose.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the ascertainable 
increase occurs more than one year prior to the receipt of the 
claim, the date of receipt of the claim is the effective date of 
the award.  38 C.F.R. § 3.400(o)(2).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  38 C.F.R. § 
3.155(a).

Once a formal claim for compensation has been allowed, a report 
of examination or hospitalization by VA will be accepted as an 
informal claim for increased benefits if the report relates to 
treatment or evaluation of a disability for which service 
connection has been previously established.  The date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of claim.  38 
C.F.R. § 3.157(b).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than 
total when the claimant is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, it must be rated at 60 percent 
or more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  For the purpose of determining whether a claimant 
has one disability rated at 60 percent or more, disabilities 
resulting from common etiology or one accident will be considered 
one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that an effective date earlier than January 
4, 2002, is warranted for the assignment of a 100 percent rating 
for PTSD.  The Court has ordered that the Board determine whether 
the 100 percent rating should be effective as of January 31, 
2001.  In the March 2010 Memorandum Decision, the Court affirmed 
the Board's decision that the Veteran is not entitled to an 
effective date prior to January 31, 2001.  

The Memorandum Decision orders the Board to discern whether the 
Veteran was engaged in substantial gainful employment or whether 
he was performing marginal employment in the year prior to 
January 4, 2002.  A finding that he was not engaged in 
substantial gainful activity or that he was performing marginal 
employment could support an award of an earlier effective date to 
January 31, 2001, based on the TDIU application filed in January 
2002.

The Memorandum Decision indicates that the Court did not have 
access to the VA Form 21-8940, TDIU claim filed in January 2002 
as it was not submitted as part of the record on appeal.  The 
Board has reviewed the TDIU application and notes that it 
indicates that the Veteran worked full time for Nestle 
Transportation Company as a truck driver from March 1987 to 
January 3, 2002.  The Veteran reported the most he ever earned 
was $51,300.00 and that was in the year 2001.  He indicated that 
he stopped work due to his disability.

The Veteran's testimony before the undersigned Veterans Law Judge 
in May 2005 is consistent with the information reported on the 
TDIU application.  He testified that he had worked for many years 
as a truck driver and had stopped working January 3, 2002.  He 
felt that he was able to work so long despite PTSD because the 
job was isolated in nature.

It is clear that the Veteran was engaged in substantial gainful 
activity, as he was employed full time as a truck driver, in the 
year prior to his January 2002 application for TDIU.  The Board 
finds that the available evidence compels the conclusion that the 
Veteran worked for a trucking company during that year, as he had 
for many years prior.  It also shows that he made over $50,000.  
The Board finds this to be substantial gainful employment as 
opposed to marginal employment.  The fact that the Veteran could 
discharge the duties of a full time truck driver and the income 
reported are supportive of this conclusion.  There is no 
compelling evidence that is contradictory to the conclusion that 
the Veteran worked, as described by him, in the year prior to 
January 4, 2002.

As the Veteran was engaged in substantial gainful employment in 
the year prior to January 4, 2002, the Board finds that he was 
not entitled to a TDIU between January 31, 2001, and January 4, 
2002.  

Accordingly, this appeal must be denied.

ORDER

Entitlement to an effective date earlier than January 4, 2002, 
specifically for the period from January 31, 2001, to January 3, 
2002, for a 100 percent rating for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


